COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00003-CR


JOCELYN HERNANDEZ                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
                    TRIAL COURT NO. 2015-0127M-CR

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jocelyn Hernandez attempts to appeal from her conviction for

aggravated assault.2 Hernandez pleaded guilty pursuant to a plea bargain, and


      1
      See Tex. R. App. P. 47.4.
      2
       The trial court’s original judgment incorrectly stated that Hernandez was
convicted of aggravated assault with a deadly weapon. The trial court
subsequently granted Hernandez’s “Motion To Modify, Correct, Or Reform
Judgment” and ordered that the original judgment be reformed to strike out the
language “with a deadly weapon.”
in accordance with the plea bargain, the trial court sentenced her to two years’

confinement. The trial court’s certification of her right to appeal states that this

case “is a plea bargain case, and the defendant has NO right of appeal” and “the

defendant has waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On January 8, 2016, we notified Hernandez that this appeal could be

dismissed based on the trial court’s certification unless she or any party desiring

to continue the appeal filed a response on or before January 19, 2016, showing

grounds for continuing the appeal.3 See Tex. R. App. P. 25.2(d), 44.3. No

response has been filed.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 3, 2016




      3
        That same day, we also notified Hernandez that it appeared we lacked
jurisdiction over this appeal because her notice of appeal was not timely filed.
See Tex. R. App. P. 26.2(a).


                                         2